     Case 8:19-cr-00073-DOC Document 58 Filed 03/10/20 Page 1 of 3 Page ID #:124



 1   NICOLA T. HANNA
     United States Attorney
 2   BENJAMIN R. BARRON
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office
     JENNIFER L. WAIER
 4   Assistant United States Attorney
     California Bar Number: 209813
 5        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 6        Telephone: (714) 338-3550
          Facsimile: (714) 338-3708
 7        E-mail:    Jennifer.Waier@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
10
                             UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,              Case No. SA CR 19-73-DOC

14              Plaintiff,                  GOVERNMENT’S RESPONSE TO
                                            PRESENTENCE REPORT
15                   v.

16   JAMES LEEMON MARSHALL III,

17              Defendant.

18

19
20           Plaintiff United States of America, by and through its counsel

21   of record, Jennifer L. Waier, having received and reviewed the

22 Presentence Report for defendant James Leemon Marshall III in the

23   / / /

24   / / /

25   / / /

26   / / /

27   / / /

28   / / /
     Case 8:19-cr-00073-DOC Document 58 Filed 03/10/20 Page 2 of 3 Page ID #:125



 1   above matter, submits the government’s response to the Presentence

 2   Report.

 3   Dated: March 10, 2020               Respectfully submitted,
 4                                       NICOLA T. HANNA
                                         United States Attorney
 5
                                         BENJAMIN R. BARRON
 6                                       Assistant United States Attorney
                                         Chief, Santa Ana Branch Office
 7

 8                                       Jennifer L. Waier_______________
                                         JENNIFER L. WAIER
 9                                       Assistant United States Attorney
                                         Attorneys for Plaintiff
10                                       United States of America
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            2
     Case 8:19-cr-00073-DOC Document 58 Filed 03/10/20 Page 3 of 3 Page ID #:126



 1        Defendant James Leemon Marshall III pleaded guilty to a one-

 2   count information charging him with possession with intent to

 3   distribute marijuana in violation of 21 U.S.C. § 841(a)(1),

 4   (b)(1)(B)(vii).

 5        The Probation Office has determined that defendant’s total

 6   offense level with acceptance of responsibility is 19 and criminal

 7   history category is I.     Thus, the advisory guideline sentencing

 8   range is 30 to 37 months’ imprisonment.        The government concurs with

 9   the calculation of defendant’s offense level and criminal history

10   category in the Presentence Report.

11        Consistent with the Presentence Report, the government requests

12   that defendant receive the following sentence: 24 months of

13   imprisonment followed by a three-year period of supervised release

14   under the conditions noted in the Presentence Report.          In addition,

15   defendant should be ordered to pay a $100 special assessment.

16

17

18

19
20

21

22

23

24

25

26

27

28
